          Case 1:16-cv-01462-APM Document 96 Filed 04/09/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ASADULLAH HAROON “AL
 AFGHANI” GUL,

                        Petitioner,

         v.                                              No. 16-CV-01462 (APM)

 DONALD J. TRUMP, et al.,

                        Respondents.


                                              ORDER

       Upon consideration of Respondents’ Unopposed Motion to Stay the Court’s January 24,

2020 Briefing Schedule for Respondents’ Response to Petitioner’s Traverse, it is hereby

ORDERED that Respondents’ Motion is GRANTED. The current deadlines for Respondents

to file a response to Petitioner’s Traverse, and for Petitioner to file his reply, are stayed. The

parties shall file a joint status report in 30 days to apprise the Court of any additional information

and propose a new briefing schedule, as appropriate.



SO ORDERED.                                            Amit P.              Digitally signed
                                                                            by Amit P. Mehta

Dated: __________
                                                       Mehta                Date: 2020.04.09
                                                                            09:49:58 -04'00'
                                                               ______________________________
                                                               Amit P. Mehta
                                                               United States District Judge
